Although the evidence shows that the plaintiff was injured by the negligence of the defendant's chauffeur while driving the defendant's car, it also shows that he was driving the car, not for the defendant, but on an errand of his own; that is, shows that he was acting for himself and not for the defendant when the accident happened; consequently the plaintiff cannot recover. Danforth v. Fisher, 75 N.H. 111; Dearborn v. Fuller,79 N.H. 217; Wilkinson v. Company, 79 N.H. 335.
Exception sustained.
All concurred.